Gase 1:49-cy-99979-BLE Becument 296 Filed 68/20/22 Page 4 ef 2
None Yonk New Yor 10004 FRIED FRANK

Tel: +1.212.859.8000
Fax:+1.212,859,.4000

Direct Line: +1.212.859.8565
Email: samuel.groner@friedfrank.com

 

Via ECF
August 20, 2021

Hon. Denise L. Cote
United States District Court for the

Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

 

Ret In re Perrigo Company plc Securities Litigation, 19-CV-70 (DLC)
Dear Judge Cote:

This firm represents Defendant Perrigo Company ple (‘‘Perrigo”) in the above-captioned
action. We write on behalf of all Defendants in response to Plaintiffs’ August 19, 2021 letter
(ECF 294) regarding the de bene esse depositions of Hendrik Bogers and Patricia Forde.

On August 3, 2021, Defendants requested to present live-video testimony of witnesses
who would be unable to appear in person for trial due to travel or safety restrictions arising from
the global pandemic. ECF 285, Plaintiffs opposed that request, noted that discovery depositions
had been obtained from certain witnesses (including Mr. Bogers and Ms. Forde), and argued that
designations from these discovery depositions could be submitted in lieu of live-video testimony.
See ECF 286. The Court’s Order of August 6, 2021 (ECF 289) (the “Order”) denied Defendants’
request for live-video testimony and also rejected Plaintiffs’ contention that discovery
depositions of Irish-based witnesses were sufficient. Instead, the Order instructed “that the
parties shall identify by August 13 any witness whose testimony should be preserved through a
de bene esse deposition” and directed that “the parties shall confer and arrange to complete any
such depositions by September 24.” ECF 289.

Pursuant to the Order, Defendants identified four witnesses whose testimony should be

preserved through de bene esse depositions, including Mr. Bogers and Ms. F orde.' In opposing
Defendants’ attempts to preserve the trial testimony of Mr. Bogers and Ms. Forde, Plaintiffs rely
on Federal Rule of Civil Procedure 32(a)(2)(A)Qi), which they argue “requires leave of court to
seek a second deposition of any witness,” See ECF 294, Plaintiffs’ argument fails, The Court has
already determined that the circumstances in this case justify the taking of de bene esse
depositions. See ECF 289. None of the cases cited by Plaintiffs involves a situation where a
court has already issued an order instructing the parties to identify any witness whose testimony
should be preserved through a de bene esse deposition.

 

1
Plaintiffs have not opposed de bene esse depositions of the other two witnesses or the dates for those depositions.

; See, e.g., Joseph Oat Holdings, Inc. vy. RCM Digesters, inc., 2010 U.S. Dist, LEXIS 152129, at *1-2 (D.N.J. Mar,
11, 2010) (denying request for de bene esse deposition), Donk y, Miller, 2000 U.S, Dist, LEXIS 1871, at *12-13
(S.D.N.Y. Feb, 22, 2010) (same); Broker Genius, Inc, v. Seat Scouts LLC, 2018 US, Dist, LEXIS 202502, at *9
(8S.D.N.Y. Nov. 29, 2018) (same).

New York « Washington * Londen « Frankfurt
Fried, Frank, Harris, Shriver & Jacobson LLP is a Delaware Limiled Liability Partnership

 
Gase 1:49-6y-68076-BLE Beeument 298 Filed 68/26/24 Page 3 ofS

Fried, Frank, Harris, Shriver & Jacobson LLP
August 20, 2021

Page 2

Moreover, “{a]lthough the Federal Rules...make no distinction between depositions taken
during the course of discovery and de bene esse depositions...courts generally recognize their
distinct purposes.” Weist v. EL. Dupont De Nemours & Co., 2009 U.S. Dist. LEXIS 138325, at
*5-6 (W.D.N.Y. Aug. 27, 2009); RLS Assocs., LLC v. United Bank of Kuwait PLC, 2005 U.S.
Dist. LEXIS 3815, at *18 (S.D.N.Y. Mar. 9, 2005) (Haight, J.) (finding a “distinction between
‘discovery depositions’ and ‘trial depositions’”); Jerome v. Water Sports Adventure Rentals &
Equip., Inc., 2013 U.S. Dist. LEXIS 52930, at *2 n.1 (D.V.I. Apr. 12, 2013) (ordering de bene
esse depositions rather than live video trial testimony and recognizing that de bene esse
depositions fulfill “a different purpose than the taking of a discovery deposition”) (citation
omitted), “The purpose of a discovery deposition is to discover information; the purpose of a de
bene esse deposition is to preserve testimony for trial.” Buéts v. U.S., 2017 U.S. Dist. LEXIS
159175, at *6 n.2 (N.D. W. Va. May 8, 2017) (citation omitted). Ample precedent exists for
taking de bene esse depositions of witnesses who have already been deposed during
discovery. In Manley v. AmBase Corp., a witness was deposed “as part of the discovery process
and again pursuant to a de bene esse proceeding ordered by the court when it appeared that the
eighty-year old California resident would not travel to New York for the trial.” 337 F.3d 237,
246-47 (2d Cir. 2003). Similarly, in Mazzoni v. Long Island R.R. Co., the defendant’s employee
who sat for a discovery deposition gave de bene esse testimony after the witness moved to
another country. 2018 U.S. Dist. LEXIS 100494, at *2-3 (S.D.N.Y. June 15, 2018) (Cott, M.J.).

 

Finally, Plaintiffs argue that it would give Defendants a “second bite at the apple” if they
are permitted to take the de bene esse depositions of Mr. Bogers and Ms. Forde. ECF 294, There
was no first bite. “[A]ttorneys do not normally depose their own witness for discovery purposes,
because they already know what these witnesses will say when they testify.” Weist, 2009 U.S.
Dist. LEXIS 138325, at *1, 6. Where, as here, only the adverse party has questioned a witness
during the discovery deposition, courts do not hesitate to permit a de bene esse deposition to
preserve trial testimony. See Lofgren v. BNSF Ry. Co., 231 F. Supp. 3d 322, 323-24 (D.N.D.
2017) (permitting trial deposition despite opportunity to question deponent during discovery
deposition because “[g]enerally, lawyers do no depose friendly witnesses for purposes of
discovery”); Lucas v. Pactiv Corp., 2009 U.S. Dist. LEXIS 120157, at *1, 2 (W.D. Va. Dec, 22,
2009) {allowing de bene esse depositions because the prior discovery depositions “were not
necessarily structured in the format which the plaintiff would like to present the witnesses’
testimony at trial”); Judge Joseph E. Irenas, De Bene Esse Depositions (June 7, 2002),
https:/Awww.uscourts.gov/file/17564/ (explaining that, “[a]s a practical matter,” during a
discovery deposition “there is little or no examination of the witness by the party who intends to
offer his or her testimony”). Thus, there is no merit to Plaintiffs’ contention that Defendants
should have conducted trial examinations of former Perrigo employees like these individuals
during Plaintiffs’ discovery depositions of those witnesses.

Defendants respectfully request that the Court deny Plaintiffs’ request for the Court to
prohibit Defendants from conducting de bene esse depositions of Mr. Bogers and Ms. Forde.

he peasilff obs rls ha i Nh he fous ence Respectfully yours,
Aine 6. Knees § “4 Sopot pene” Font Fe /s/ Samuel P. Groner

Leuil. Moss Lobb he ee setae gf Samuel P. Groner

cc: Counsel for all parties (via ECF)
Apes K con ‘ 7 pte Notes
‘ (je LL ad

 
